     Case 3:19-cv-02098-L-DEB Document 87 Filed 12/22/20 PageID.1229 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10

11         JOSE LUIS BARAJAS CENTENO,                  Case No.: 3:19-cv-02098-L-DEB
12                      Plaintiff,
13                v.                                   ORDER DENYING PLAINTIFF’S
                                                       MOTIONS:
14         CITY OF CARLSBAD; JORDAN
           WALKER; and DOES 1 through 10,                (1) FOR TIME TO CONDUCT
15                                                           DISCOVERY [DKT. NO. 66-1];
                        Defendants.                          AND
16

17                                                       (2) TO COMPEL DEFENDANTS
                                                             TO PAY EXPERT
18                                                           DEPOSITION COSTS [DKT.
                                                             NO. 73]
19
20

21

22              Before Court are two motions by Plaintiff: (1) a Motion for Time to Conduct
23     Discovery, which was mis-filed as an attachment to Plaintiff’s Motion for Sanctions
24     Against Defendants and Defendants’ Counsel, Dkt. No. 66-2; and (2) a Motion for
25     Order to Compel Defendants to Pay Expert’s Deposition, Transcripts, and
26     Spanish/English Translators and Expert’s Travel Time. Dkt. No. 73.1 Defendants
27

28     1
           The Court is not making any ruling with respect to Plaintiff’s Motion for Sanctions,
                                                   1

                                                                        3:19-cv-02098-L-DEB
     Case 3:19-cv-02098-L-DEB Document 87 Filed 12/22/20 PageID.1230 Page 2 of 3



 1     oppose both motions. Dkt. Nos. 68, 85.

 2           I.     Motion for Additional Time to Conduct Discovery

 3           The deadline for completion of fact discovery passed on July 31, 2020. Dkt.

 4     No. 33. Plaintiff now requests the Court extend it by ninety days so he may conduct

 5     discovery regarding whether Defendants altered video footage of the subject incident

 6     prior to producing it on May 28, 2020. Dkt. No. 66-1. He does not explain what

 7     discovery he would take if granted the additional time.
 8           Plaintiff has already conducted some discovery on this issue. On June 10, 2020,
 9     he propounded discovery requesting that Defendants identify the individual(s) who
10     altered the video recordings and produce chain of custody documents for them. Id. at
11     5-6, ¶23, Ex. K, L. Defendants’ responses denied the videos were altered and
12     Defendants produced the chain of custody documentation. Id. at 6, ¶¶24, 25, Ex. M,
13     N. Plaintiff did not propound any additional discovery and his present motion
14     requesting relief from the fact discovery deadline was filed more than two months
15     after the deadline passed.
16           Plaintiff has not shown good cause, as required under Fed. R. Civ. P. 16(b), to
17     reopen fact discovery at this late date. Plaintiff fails to identify the additional
18     discovery he seeks and provides no explanation for why he waited until October to
19     seek relief from a deadline that passed in July. The Court, therefore, denies this
20     Motion. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)
21     (“Rule 16(b)' s “good cause” standard primarily considers the diligence of the party
22     seeking the amendment…. If the party was not diligent, the inquiry should end.”)
23           II.    Motion to Compel Defendants to Pay Expert Deposition Costs
24           Plaintiff filed his Motion to Compel Defendants to bear the costs associated
25     with deposing Defendants’ sole expert witness, Phillip Sanchez, on November 21,
26
27     which is set for hearing on January 11, 2021 at 9:30 a.m., at the same time as the
       hearing on the Order to Show Cause Directed to Plaintiff’s Counsel Genaro Lara. Dkt.
28     No. 78.
                                                 2

                                                                     3:19-cv-02098-L-DEB
     Case 3:19-cv-02098-L-DEB Document 87 Filed 12/22/20 PageID.1231 Page 3 of 3



 1     2020. Dkt. No. 73. Plaintiff has not noticed Chief Sanchez’s deposition and the

 2     deadline to take expert discovery passed on November 23, 2020. Dkt. No. 33.

 3     Plaintiff’s Motion to Compel, therefore, is moot.

 4           Based on the foregoing, Plaintiff’s Motions are DENIED.

 5           IT IS SO ORDERED.
 6     Dated: December 22, 2020
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 3

                                                                  3:19-cv-02098-L-DEB
